Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
November 2, 2007 by and between Novatel Wireless, Inc., a Delaware corporation
(the “Company”), and Peter V. Leparulo (“Executive”).

RECITALS

A. The Company employed Executive on an “at will” basis beginning September 29,
2000.

B. The Company elevated Executive to the position of Chief Executive Officer on
January 13, 2003 and to the position of Executive Chairman on November 17, 2006.

C. The Company now desires to obtain the benefit of continued services by
Executive as the Company’s Executive Chairman and to employ Executive on a
contract basis and to enter into an agreement embodying the terms of such
employment.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are mutually acknowledged, the Company and
Executive agree as follows:

1. Employment and Duties. During the Employment Period (as defined in
Section 2.2 below), Executive shall serve as Executive Chairman of the Company,
reporting solely to the Company’s Board of Directors (the “Board”), and
Executive shall be a member of the Board. In such capacity, Executive shall be
the highest-ranking and most senior officer of the Company, with overall
management responsibility for, and overall management authority over, the
business and affairs of the Company. The duties, authority and responsibilities
of Executive shall be the usual and customary duties, authority and
responsibilities of the offices in which Executive shall serve. Executive shall
have such executive power and authority as shall reasonably be required to
enable him to discharge his duties in the offices which he may hold. The Company
shall use its best efforts to nominate and cause Executive to be elected as
follows: (i) to the Board, and (ii) as sole Chairman of the Board.

2. Term and Termination.

2.1 Effective Date. This Agreement shall be effective as of the date this
Agreement is entered into by the Company and Executive, as set forth above (the
“Effective Date”).

2.2 Employment Period. Subject to the provisions of this Agreement, the initial
term of this Agreement shall begin on the Effective Date and shall terminate on
the third anniversary of the Effective Date (the “Initial Term”). Effective on
the expiration of the Initial Term and of each Additional Term (as hereinafter
defined), this Agreement shall automatically renew for a period of one (1) year
(each, an “Additional Term”), in each case, commencing on the expiration of the
Initial Term or the then current



--------------------------------------------------------------------------------

Additional Term, as the case may be, unless any party provides written notice of
non-renewal to the other party at least sixty (60) calendar days prior to the
expiration of the Initial Term or such Additional Term, or unless earlier
terminated by either party pursuant to the terms of this Agreement. The Initial
Term and each Additional Term shall be referred to herein as the “Employment
Period.”

2.3 Early Termination by Company for Cause. The Company may terminate
Executive’s employment for Cause (as hereinafter defined) by giving Executive
sixty (60) days’ advance Notice of Termination (as hereinafter defined) in
writing. For all purposes under this Agreement, the term “Cause” shall mean:

(i) Any willful gross misconduct by Executive that is materially adverse to the
Company;

(ii) A willful violation of a federal or state law, rule or regulation by
Executive applicable to the business of the Company that is materially adverse
to the Company;

(iii) The conviction of Executive of, or entry by Executive of a guilty or no
contest plea to, a felony; or

(iv) Any willful, material breach of material terms and provisions of this
Agreement.

For purposes of this Section 2.3, no act or failure to act by Executive shall be
considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company.

Executive shall not be deemed terminated for Cause pursuant to this Section 2.3
unless the Executive has been given (a) written notice from the Board specifying
the manner in which the Board believes Executive has violated this Section 2.3,
(b) a reasonable opportunity (not less than fifteen (15) calendar days following
receipt of such notice) to cure such event or condition (to the extent subject
to cure), (c) an opportunity for Executive, together with Executive’s counsel,
to be heard before the Board, and (d) a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board finding that in the Board’s good faith opinion Executive engaged in the
conduct specified in such notice. No act or failure to act by Executive shall be
considered Cause if Executive cures or remedies it by the end of the cure period
referred to in clause (b). Any waiver of the notice required by this Section 2.3
shall be valid only if it is made by Executive in writing and expressly refers
to the applicable notice requirement of this Section 2.3.

If the Company terminates this Agreement for Cause, the Company shall pay or
provide Executive (x) the Accrued Obligations (as defined below) in a lump sum
in cash within thirty (30) days after the Date of Termination (as defined in
Section 2.9), and (y) directors’ and officers’ liability insurance, as provided
in Section 11.1.1(iv).

“Accrued Obligations” shall mean the sum of (A) the Executive’s Base Salary
through the Date of Termination to the extent not theretofore paid, (B) the
amount of any bonus, incentive compensation, deferred compensation and other
cash compensation payable to the Executive as of the Date of Termination and not
theretofore paid, and other unpaid amounts or benefits due under Company



--------------------------------------------------------------------------------

compensation, incentive, severance and benefit plans, and (C) any vacation pay,
expense reimbursements and other cash entitlements payable to the Executive to
the extent not theretofore paid. Executive’s rights under the severance and
benefit plans of the Company shall be determined under the provisions of those
plans. An amount shall be deemed payable if the Executive has provided the
services for which the payment is being made, ignoring any service required
following the end of the period to which the payment relates through the date of
payment (therefore, for example, if the Executive terminates in the second month
of a bonus period, before the bonus for the prior year is paid, the Executive
would be entitled to the prior year’s bonus and a pro-rated portion of the
current year’s bonus). Whenever Accrued Obligations are payable under this
Agreement, they shall be paid in a lump sum in cash within thirty (30) days
after the Date of Termination except as follows: If the time for payment (but
for termination) is more than 1 year hence, the payment will be made when due
without regard to termination. Payments will not be accelerated to the extent
that would violate Internal Revenue Code Section 409A or any other Internal
Revenue Code provision. If the program permits Executive to determine the time
of payment following termination of employment, Executive shall determine the
time of payment in accordance with the program’s terms. If the benefit is an
expense reimbursement, group insurance, or an in kind benefit it will be
provided in accordance with its terms, except as provided in Section 6.3. If the
law establishes the time for payment (e.g., unpaid wages or vacation pay), the
payment shall be made as required by law.

2.4 Early Termination by Company without Cause. The Company may terminate
Executive’s employment prior to the end of the Employment Period for any reason
other than for Cause only by giving Executive sixty (60) days’ advance Notice of
Termination in writing. Any waiver of notice shall be valid only if it is made
in writing and expressly refers to the applicable notice requirement of this
Section 2.4. If the Company terminates Executive’s employment prior to the end
of the Employment Period pursuant to this Section 2.4 for any reason other than
Cause, death or Disability (as defined in Section 2.5), then the Company shall
pay Executive (A) the Accrued Obligations, (B) the payments and benefits set
forth in Section 11.1.1 below (subject to the terms and conditions of said
Section), and Executive’s rights under the benefit plans shall be determined
under the provisions of those plans, and (C) to the extent not included in (B),
a Bonus equal to the Target Amount for the fiscal year of termination in a lump
sum in cash within thirty (30) days after the Date of Termination.

2.5 Early Termination on Account of Death or Disability. If Executive’s
employment is terminated by his Disability or death, the Company shall pay
Executive or his Beneficiary (as defined in Section 15) the Accrued Obligations
(which includes the unpaid Bonus for a completed fiscal year of service), and
Executive (or his Beneficiary with respect to Executive) and shall remain
protected by directors’ and officers’ liability insurance as provided in
Section 11.1.1(iv). The Company also shall pay Executive or, if he has died, his
Beneficiary a Bonus equal to the Target Amount for the fiscal year of
termination in a lump sum in cash within thirty (30) days after the Date of
Termination. Executive’s right in the event of a Disability and the rights of
the Beneficiary in the event of Executive’s death under the benefit plans shall
be determined under the provisions of those plans. For all purposes under this
Agreement, the term “Disability” shall mean a physical or mental illness,
injury, or condition that prevents Executive from performing substantially all
of his duties under this Agreement for at least 120 consecutive calendar days or
180 nonconsecutive calendar days in any twelve (12) month period.



--------------------------------------------------------------------------------

2.6 Early Termination by Executive for Good Reason. Executive may voluntarily
elect to resign his employment with the Company prior to the end of the
Employment Period for Good Reason (as hereinafter defined) upon giving the
Company sixty (60) days’ advance written Notice of Termination, specifying the
Good Reason events for which Executive is resigning. No event shall constitute
Good Reason if it is curable and the Company cures it within fifteen
(15) calendar days following receipt of such notice. Executive’s continued
employment for up to two years following an event that constitutes Good Reason
will not be deemed to be his consent to that event or his waiver of his right to
resign because of it under this section; thereafter, the event shall cease to be
Good Reason.

If Executive terminates his employment for Good Reason, the Company shall pay or
provide Executive the payments, benefits, acceleration of vesting, etc., he
would have received under Section 2.4, and at the same time, had he been
terminated by the Company without Cause.

For all purposes of this Agreement, the term “Good Reason” means the occurrence,
announcement, or notification to Executive of, any one or more of the following
events, excluding any event to which the Executive has consented in advance in
writing specifically referencing this section of this Agreement:

(i) Any material diminution or adverse alteration of, or assignment to Executive
of duties inconsistent in any material respect with, Executive’s position in the
Company (which shall include status, offices, titles, authority, duties or
reporting relationships) or the terms and conditions of employment, in each
case, as contemplated by this Agreement and including by virtue of the Company’s
ceasing to be a publicly traded corporation or becoming a subsidiary of another
company;

(ii) Any reduction in the Base Salary then payable to, or bonus opportunity then
available to, Executive or a failure by the Company to pay any such amounts when
due;

(iii) A reduction in the kind or level of employee benefits to which Executive
is then entitled, with the result that Executive’s overall benefits package is
materially reduced, or the Company’s failure to continue in effect compensation
and employee benefits which are substantially similar to the benefits provided
to Executive under the Company’s regular compensation and benefit plans and
practices in effect as of the date of this Agreement, or the Company’s failure
to continue Executive’s participation therein on a basis not materially less
favorable, both in terms of the amount of benefits provided and Executive’s
level of participation relative to other participants, as existed as of the date
of this Agreement;

(iv) A workplace relocation that increases Executive’s regular commuting
distance by more than forty (40) miles;

(v) Any purported termination by the Company of Executive’s employment which is
not effected for death, Disability or for Cause, or any purported termination by
the Company of Executive’s employment otherwise than expressly permitted by this
Agreement;



--------------------------------------------------------------------------------

(vi) Any material failure by the Company to comply with any provision of this
Agreement applicable to it, including without limitation, the failure by the
Company to comply with any of the provisions of Sections 4 or 5 or the failure
of the Company to obtain the assumption of this Agreement by its successor as
required by Section 14 hereof;

(vii) The Company’s breach of this Agreement or any other agreement with
Executive, including without limitation, the Company’s failure to provide
Executive any employee benefits to which he is due, to satisfy its Section 24
indemnification obligations, or its breach of any stock option, restricted
stock, or other agreements pursuant to which the options or any other equity
securities were issued by the Company to Executive; or

(viii) Failure by the Company to elect Executive to the position of sole
Chairman of the Board of Directors, as contemplated in Section 1 hereof.

2.7 Early Termination by Executive for Other than Good Reason. Executive may
voluntarily elect to resign his employment with the Company prior to the end of
the Employment Period for any reason upon sixty (60) days advance Notice of
Termination, and such termination shall not be, nor shall it be deemed to be, a
breach of this Agreement. Upon such termination, the Company shall pay or
provide Executive (a) the Accrued Obligations, (b) directors’ and officers’
liability insurance as provided in Section 11.1.1(iv), and (c) a Bonus equal to
the Target Amount for the fiscal year of termination prorated for the number of
calendar days that Executive was employed during the fiscal year to be paid
within thirty (30) days after the Date of Termination. Executive’s rights under
the benefit plans of the Company shall be determined under the provisions of
those plans.

2.8 Notice of Termination. Any purported termination of Executive’s employment
by the Company or by Executive (other than termination due to Executive’s death,
which shall terminate Executive’s employment automatically) shall be
communicated by a Notice of Termination to the other party hereto in accordance
with Section 16. For purposes of this Agreement, “Notice of Termination” shall
mean a written notice that shall indicate the specific termination provision in
this Agreement (if any) relied upon and, if applicable, shall set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such termination under the provision so indicated.

2.9 Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (a) if Executive’s employment is terminated due to Executive’s death,
the date of such death; (b) if Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided
Executive shall not have returned to the full time performance of Executive’s
duties during such thirty (30) day period), and (c) if Executive’s employment is
terminated for any reason other than death or Disability, the date specified in
the Notice of Termination, which shall not be less than sixty (60) days from the
date of such Notice of Termination is given. In no event shall Executive’s Date
of Termination precede the date of his “separation from service” as defined in
Treas. Reg. § 1.409A-1(h), without regard to the 29-month option in §
1.409A-1(h)(1)(i) or the greater-than-20% option in § 1.409A-1(h)(1)(ii), and
using the 80% option in § 1.409A-1(h)(3).



--------------------------------------------------------------------------------

3. Place of Employment. The principal place of employment of Executive shall be
at the Company’s executive offices in San Diego County, California.

4. Base Salary. During the Employment Period the Company shall pay Executive a
base salary at an annual rate of not less than Four Hundred Sixty Two Thousand
Dollars ($462,000) (the “Base Salary”). The Base Salary shall be paid in
periodic installments in accordance with the Company’s regular payroll
practices, subject to all applicable taxes and withholding. The Compensation
Committee of the Board of the Company (the “Committee”) shall review the Base
Salary as soon as practicable after the end of each fiscal year during the
Employment Period, beginning with the fiscal year ending on December 31, 2007.
Based on such reviews, the Committee may increase, but shall not decrease, the
Base Salary.

5. Bonus and Long-Term Incentives.

5.1 Annual Bonus. For each fiscal year of the Company ending on or after
December 31, 2007 during the Employment Period, Executive shall be eligible to
receive an annual bonus (the “Bonus”) of at least one-hundred percent (100%) of
Executive’s then Base Salary (the “Target Amount”) if reasonable operational
criteria and other organizational milestones (“Targets”) are satisfied. Targets
may be aggressive, but they must be attainable. The Board shall designate a
director to meet with Executive to recommend Targets to the Board. The Board or
its Committee shall take those recommendations into account and adopt Targets
within a reasonable number of days (but no later than forty-five (45) days)
prior the fiscal year to which they apply. For fiscal year 2007, the targets
shall be those set forth in the Senior Management Bonus Targets for that year
and all performance goals shall be deemed to have been achieved at least at
Target for the first  3/4 of fiscal year 2007. The Board may elect to pay
Executive more than the Target Amount Bonus and may pay the Executive additional
bonuses.

5.2 Payment. The Bonus payable hereunder shall be payable in a single cash
payment no later than thirty (30) days following the date (the “Delivery Date”)
audited financial statements for the fiscal year to which such Bonus relates are
delivered to the Board, or as otherwise agreed by Executive and the Board or, if
earlier, by the sixty-fifth (65th day after the end of the calendar year in
which the fiscal year ends. Any other bonus payable hereunder shall, unless
otherwise specified pursuant to Section 5.3 below, be payable at such time as
the Board shall determine, but any such bonus that is subject to Internal
Revenue Code Section 409A shall be paid at a time and in a manner that complies
with that section.

5.3 Deferral. Executive may elect to defer Base Salary, Bonus, or other amounts
as permitted under the Company’s benefit plans.

5.4 Annual Grant of Restricted Stock Units. On the Effective Date, the Company
will grant Executive 150,000 restricted stock units convertible into shares of
Company common stock under the Company’s 2000 Stock Incentive Plan (the “2000
Plan”), and except as provided in this Agreement such grant will be governed by
the terms of the 2000 Plan (the “Restricted Stock”) and any other agreements
between Executive and the Company and the applicable restricted stock unit
qualifiers set forth in the Senior Management Bonus Targets for 2007. Subject to
such qualifires, the Restricted Stock will be scheduled to vest in accordance
with the following schedule: 50,000 on January 5, 2008, 50,000 on January 5,
2009 and 50,000 on January 5,



--------------------------------------------------------------------------------

2010. The Committee shall, at the beginning of 2008 and subsequent calendar
years, make annual grants to Executive of restricted stock, restricted stock
units, or similar awards with respect to shares of Company stock. Such grants
shall be made at the same time during the calendar year as grants generally are
made to senior executives of the Company. Such annual grants shall be consistent
with competitive pay practices generally and appropriate relative to awards made
to other senior executives of the Company. It shall not be a violation of this
section if the award otherwise required under it is reduced and the award
otherwise required under Section 5.5 is increased to make up for the reduction
in value of the Section 5.4 award, and Executive consents to that transfer of
value.

5.5 Annual Grant of Stock Options. The Committee shall, at the beginning of 2008
and subsequent calendar years, make annual grants to Executive of ten-year
options with respect to shares of Company stock, with such grants to be made at
the same time during the calendar year as grants are generally made to senior
executives of the Company and such options shall vest according to the terms set
forth in the grant agreement as long as the Executive remains in Service in any
capacity with the Company, such as while he is either the Company’s Executive
Chairman, a member of its Board of Directors, its employee, a director or
employee of any Company affiliate or serving in any other similar capacity. .
Such annual grants shall be consistent with competitive pay practices generally
and appropriate relative to awards made to other senior executives of the
Company. It shall not be a violation of this section if the award otherwise
required under it is reduced and the award otherwise required under Section 5.4
is increased to make up for the reduction in value of the Section 5.5 award, and
Executive consents to that transfer of value

5.6 Long-Term Incentives. To the extent not provided under Sections 5.4 and 5.5,
the Executive will be eligible to receive grants of equity-based awards and
other incentive awards under the Company’s applicable incentive plans and
programs as determined by the Board or the Committee, in accordance with the
Company’s ordinary practices, on similar terms and conditions as apply to other
senior executives generally.

6. Expenses.

6.1 Legal Expenses. The Company shall promptly pay on Executive’s behalf all
reasonable legal and other professional fees incurred by Executive in connection
with the negotiation and completion of this Agreement (and a fully tax-grossed
up basis to the extent, if any, that Executive is taxed on those payments);
provided, however, that Executive shall properly account for such expenses in
accordance with the policies and procedures of the Company. The Company shall
pay all reasonable legal fees Executive incurs in connection with (a) the
performance of his duties for the Company, or (b) determining or enforcing his
rights under this Agreement.

6.2 Ordinary Expenses. The Company shall promptly reimburse Executive travel,
entertainment, and other expenses and disbursements reasonably incurred by
Executive during the Employment Period (in accordance with the policies and
procedures established for senior executive officers of the Company) in the
performance of his duties and responsibilities for the Company under this
Agreement; provided, however, that Executive shall properly account for such
expenses in accordance with the policies and procedures of the Company.



--------------------------------------------------------------------------------

7. Employee Benefit Plans. During the Employment Period, Executive shall be
entitled to participate in all employee benefit plans or programs of the
Company, if any, on the same basis as other senior executives of the Company, to
the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the terms,
conditions, rules and regulations applicable thereto. Executive will also
receive perquisites on at least the same level as the Company’s other senior
executive officers.

8. Life Insurance. The Company shall provide Executive with a One Million Dollar
($1,000,000) executive term life insurance policy. The beneficiary of such
policy shall be named by Executive. Upon the termination of Executive’s
employment with the Company for any reason, the Company shall, upon Executive’s
request, assign such a life insurance to Executive, with Executive to fully
assume the obligation to maintain such life insurance after the end of the
Employment Period.

9. Vacations and Holidays. Each calendar year Executive shall be entitled to an
aggregate of five (5) weeks’ paid vacation, pro-rated for any period which is
less than one (1) calendar year, plus holidays in accordance with the Company’s
policies, as amended from time to time, for senior executive officers. Vacation
time shall accrue during each calendar year and, upon termination of this
Agreement for any reason and in addition to any other rights granted Executive
under this Agreement, Executive shall be entitled to be paid an amount based
upon his salary at the rate applicable immediately prior to such termination for
any accrued but unused vacation time.

10. Other Activities. Executive may devote a reasonable amount of his time
(a) to civic, community, or charitable activities or any governmental entity,
(b) to serve as a director of no more than two (2) other business enterprises,
(c) making and managing personal business investments, or (d) as otherwise
authorized by the Committee. Activities authorized by clauses (a) and (b) must
not materially interfere with the Executive’s obligation to devote substantially
all of his business time and effort to the business of the Company. Activities
authorized by clauses (c) and (d) are not expected to raise such issues and,
therefore, are not subject to the limitations of the previous sentence.

11. Termination Benefits. In addition to anything else to which Executive is
entitled under this Agreement, in the event Executive’s employment terminates
prior to the end of the Employment Period, then Executive shall be entitled to
receive severance and other benefits as follows:

11.1 Severance.

11.1.1 Termination without Cause or Resignation for Good Reason. If the Company
terminates Executive’s employment other than for Cause, or if Executive
terminates his employment for Good Reason, Executive shall be entitled to the
Accrued Obligations and to the benefits provided below:

(i) The Company shall pay Executive an amount equal to two (2) times the sum of
the following: (i) his annual Base Salary, as adjusted pursuant to Section 4,
and (ii) a Bonus equal to the greater of (A) the amount of the Bonus Executive
would have earned during the fiscal year of termination had this Agreement not
been terminated early,



--------------------------------------------------------------------------------

which shall not be less than the Target Amount for that fiscal year, and (B) an
amount equal to his Base Salary multiplied by the average percentage bonus
(calculated as a percentage of their respective maximum bonus targets) of the
next three most senior officers of the Company. The amounts set forth in this
Section 11.1.1 shall be payable in twelve (12) equal monthly installments
starting within thirty (30) days after the Date of Termination, but with all
remaining amounts being paid no later than 65 days after the later the end of
the calendar year or the Company fiscal year in which the Date of Termination
occurs.

(ii) The Company shall provide Executive with outplacement services for a period
not to exceed one (1) year at an aggregate cost to the Company not to exceed
$20,000, the scope of which shall be selected by Executive in his sole
discretion and the provider of which shall be selected by Executive from among
the providers offered to Executive by the Company; provided, however, that if
the outplacement services would be subject to Code Section 409A, Executive shall
pay for such services during the first six (6) months following the Date of
Termination, with the Company promptly reimbursing Executive within fifteen
(15) days after the seven month anniversary of the Date of Termination for all
outplacement service expenses theretofore incurred by Executive, and the balance
of the payments being made directly by the Company until the first anniversary
of the Date of Termination.

(iii) For the twenty-four (24)-month period beginning on the Date of Termination
(the “Coverage Period”), the Company shall pay for and provide Executive and his
dependents with the same medical, vision, and dental benefits coverage under the
Company’s benefit plans to which Executive would have been entitled had
Executive remained continuously employed by the Company during the Coverage
Period (except that Executive shall not be obligated to make any contributions
he would have had to make had he remained an employee). In the event that
Executive is ineligible under the terms of the Company’s benefit plans to
continue to be so covered, the Company shall provide Executive with
substantially equivalent coverage through other sources. At the end of the
Coverage Period, Executive and his dependents shall be entitled to continuation
coverage (or its equivalent) under COBRA and under any other applicable law, to
the extent required by such laws, as if Executive had terminated employment at
the end of the Coverage Period.

(iv) Until the expiration of all applicable statutes of limitation, the Company
shall provide the Executive with indemnification and directors’ and officers’
liability insurance insuring Executive against insurable events which occur or
have occurred while Executive was a director or officer of the Company, such
insurance to have policy limits aggregating not less than the amount in effect
immediately prior to the Date of Termination and such indemnification and
insurance otherwise to be on terms and conditions that are at least as generous
as that then provided to any other current or former director or executive
officer of the Company, provided, however, that such terms, conditions and
exceptions shall not be, in the aggregate, materially less favorable to
Executive than those in effect on the date hereof.

(v) Notwithstanding anything to the contrary in any equity plan, award
agreement, other similar arrangement, or any other agreement to which the
Company is a party, all of Executive’s restricted stock, options, or other
equity awards (whether outstanding as of the Effective Date of this Agreement or
subsequently issued) will immediately,



--------------------------------------------------------------------------------

fully and automatically vest and shall be exercisable in full, all restrictions
will lapse and immediately terminate and, if applicable, will remain exercisable
until the earlier of the expiration of their maximum original term at the time
of grant or the tenth anniversary of grant.

11.1.2 Change in Control. Notwithstanding any other provision of this Agreement,
in the event that (1) Executive terminates his Company employment for any reason
within twelve (12) months following a Change in Control, or (2) Executive is
terminated without Cause within six (6) months prior to a Change in Control,
then in each case, to the extent the Company has not already paid or provided
them, the Company shall pay the Executive an amount equal to three (3) times the
Executive’s Base Salary and Bonus pursuant to Section 11.1.1(i), and Executive
shall receive all other Section 11.1 payments or benefits except that the
Coverage Period during which the Company shall pay the benefits under
Section 11.1.1(iii) shall be three (3) years. In addition, whether Executive
terminates employment with the Company or not, all of Executive’s restricted
stock, options, and other equity awards (whether outstanding as of the Effective
Date of this Agreement or subsequently issued) will immediately, fully and
automatically vest and be exercisable in full, all restrictions will laps and
immediately terminate, and such restricted stock, options and other equity
awards shall remain exercisable as if he were terminated without Cause under
Section 2.4 and the date of the Change in Control were his Date of Termination.
For purposes of this Agreement, “Change in Control” means the occurrence of any
of the following (determined in accordance with the rules prescribed by Treas.
Reg. § 1.409A-3(i)(5) and only if it satisfies the requirements set forth in
that section):

(i) The consummation of a merger, consolidation, business combination or similar
transaction, of the Company with or into another entity or any other corporate
reorganization, or any other similar transaction, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
or transaction is owned by persons who were not stockholders of the Company
immediately prior to such merger, consolidation or other reorganization or
transaction;

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s business, property or assets;

(iii) A change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either (A) had been
directors of the Company on the date twelve (12) months prior to the date of the
event that may constitute a Change in Control (the “original directors”) or
(B) were elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the aggregate of the original directors who were
still in office at the time of the election or nomination of the directors whose
election or nomination was previously so approved;

(iv) Any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), excluding for this
purpose, (i) the Company or any subsidiary of the Company, or (ii) any employee
benefit plan of the Company or any subsidiary of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) , directly
or indirectly, of securities of the Company representing at least 30% of the
total voting power represented by the Company’s then outstanding securities; or



--------------------------------------------------------------------------------

(v) A liquidation or dissolution of the Company.

11.2 No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner). Any severance benefits payable to Executive shall not
be subject to reduction for any compensation received from other employment.

11.3 Non-Renewal of Employment Period.

(i) If the Company does not offer to renew the Agreement as provided in
Section 2.2, this Agreement and Executive’s employment shall terminate at the
end of the Employment Term. That termination will be treated as a termination
without Cause, and Executive will be entitled to the payments and benefits
prescribed in Section 2.4 or, if the Employment Term ends during the
change-in-control protection period set forth in Section 11.1.2, the payments
and benefits prescribed in Section 11.1.2.

(ii) If the Company offers to renew the Agreement as provided in Section 2.2,
but Executive declines to renew it, this Agreement and Executive’s employment
shall terminate at the end of the Employment Term. That termination will be
treated as a resignation without Good Reason, and Executive will be entitled to
the payments and benefits prescribed in Section 2.7 or, if the Employment Term
ends during the change-in-control protection period set forth in Section 11.1.2,
the payments and benefits prescribed in Section 11.1.2.

12. [Reserved].

13. Right to Advice of Counsel. Executive acknowledges that he has consulted
with counsel and is fully aware of his rights and obligations under this
Agreement. Executive acknowledges that the payments and other matters provided
in this Agreement have tax consequences, that the Company (or its counsel) has
not provided any tax advice to Executive, and that Executive is solely
responsible for consulting with an accountant, legal counsel, or other tax
advisor regarding the tax consequences of this Agreement.

14. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business, equity and/or assets, by agreement in form
and substance reasonably satisfactory to Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
Regardless of whether such an agreement is executed, this Agreement shall be
binding upon any successor of the Company in accordance with the operation of
law, and such successor shall be deemed the “Company” for purposes of this
Agreement. The term “Company” as used in this Agreement shall mean the Company
as defined in this Agreement and any successor to its business, equity and/or
assets. The Company shall remain secondarily liable if any successor fails to
satisfy its obligations to the Executive under this Agreement.



--------------------------------------------------------------------------------

15. Assignment. This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and neither of the parties to this
Agreement shall, without the written consent of the other party, assign or
transfer this Agreement or any one or more of its rights or obligations under
this Agreement to any other person or entity, except that the Company may assign
or transfer this Agreement to any successor entity as provided in Section 14;
provided, that such assignment shall not relieve the assigning party of its
obligations hereunder. If Executive should die while any amounts are still
payable, or any benefits are still required to be provided to Executive
hereunder, all such amounts or benefits, unless otherwise provided herein, shall
be paid or provided in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee as provided for in a written
notice to the Company or, if there by no such designee on file with the Company,
to Executive’s estate (in each case, a “Beneficiary”).

16. Notices. For purposes of this Agreement, notices and other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or sent by United States certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to Executive:    Peter V. Leparulo, at his most recent    address set forth
in Company records If to the Company:    Novatel Wireless, Inc.    9645 Scranton
Road, Suite 205    San Diego, California 92121-1764    Attention: General
Counsel

or to such other address or the attention of such other persons as the recipient
party has previously furnished to the other parties in writing in accordance
with this Section. Such notices or other communications shall be effective upon
delivery or, if earlier, three (3) days after they have been mailed as provided
above.

17. Integration. This Agreement represents the entire agreement and
understanding among the parties as to the subject matter hereof. If a conflict
exists between a provision of this Agreement and any other agreement, the
provision more favorable to the Executive shall be controlling. No waiver,
alteration, amendment or modification of any of the provisions of this Agreement
shall be binding unless in writing and signed by the parties hereto or their
respective successors and duly authorized representatives. Nothing in this
Agreement shall limit or otherwise adversely affect any rights which Executive
may have under applicable law, any other agreement with the Company, or any
compensation or benefit plan, program, policy or practice of the Company.

18. Waiver. Failure or delay on the part of either party hereto to enforce any
right, power, or privilege hereunder shall not be deemed to constitute a waiver
hereof. Additionally, a waiver by either party or a breach of any promise hereof
by the other party shall not operate as or be construed to constitute a waiver
of any subsequent breach or promise by such other party.



--------------------------------------------------------------------------------

19. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

20. Headings. The headings of the paragraphs contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

21. Applicable Laws. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of California.

22. Counterparts. This Agreement may be executed in one or more counterparts,
none of which need contain the signature of more than one party hereto, each of
which shall be deemed to be an original, and all of which together shall
constitute a single agreement. To the maximum extent permitted by law or by any
applicable governmental authority, this Agreement may be signed and transmitted
by facsimile with the same validity as if it were an ink-signed document.

23. Indemnification. The Company shall indemnify Executive against liability as
an officer and director of the Company and any subsidiary or affiliate of the
Company to the fullest extent allowed by applicable law during the Employment
Period and until the expiration of all applicable statutes of limitation and so
long as Executive may be subject to such liability, whether or not this
Agreement may have been terminated prior thereto. In addition, the Company shall
maintain for the benefit of Executive, officer and director liability insurance,
in form at least as comprehensive as, and in an amount that is at least equal
to, that maintained by the Company on the Effective Date, which Company agrees
to obtain and keep in effect throughout the Employment Period and until the
expiration of all applicable statutes of limitation and so long as Executive may
be subject to such liability, whether or not this Agreement may have been
terminated prior thereto. Such indemnification and insurance shall be on terms
and conditions that are at least as generous as that provided to any other
current or former director or executive officer of the Company.

24. Section 280G. If it is determined that any payment or distribution of any
type to or for the benefit of Executive by the Company, any of its affiliates,
any person who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Code Section 280G and the regulations thereunder) or any affiliate of such
person, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise, including, without limitation, any equity
plan or award agreement (the “Payments”), would be subject to the excise tax
imposed by section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest or penalties,



--------------------------------------------------------------------------------

are collectively referred to as the “Excise Tax”), then Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

The determination of whether the Payments are subject to an Excise Tax and, if
so, the amount to be paid by the Company to Executive and the time of payment
pursuant to this Section 26 shall be made by an independent auditor (the
“Auditor”) jointly selected by the parties, which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) days of the receipt of notice from Executive that there has been a Payment.
Unless Executive agrees otherwise in writing, the Auditor shall be a nationally
recognized United States public accounting firm that has not, during the two
(2) years preceding the date of its selection, acted in any way on behalf of the
Company or any of its affiliates. If the parties cannot agree on the firm to
serve as the Auditor, then the parties shall each select one accounting firm and
those two firms shall jointly select the accounting firm to serve as the
Auditor.

Any Gross-Up Payment, as determined pursuant to this Section 26, shall be paid
by the Company to Executive within five (5) days of the receipt of the Auditor’s
determination. All fees and expenses of the Auditor shall be borne solely by the
Company. If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of Excise Tax payable to
Executive is greater than the amount initially so determined, then the Company
(or its successor) shall pay to Executive a Gross-Up Payment with respect to
such Excise Tax and any interest, fines and penalties resulting from such
underpayment.

25. Arbitration. Any dispute arising under or in connection with this Agreement
shall be resolved exclusively by arbitration (except as otherwise provided
herein). The arbitration will be conducted by an impartial arbitrator
experienced in employment law (selected from either the JAMS or AAA (at
Executive’s election) panel or arbitrators) in accordance with the applicable
entity’s then current employment arbitration rules (except as otherwise provided
in the Agreement). The arbitration shall take place in San Diego, California.
Executive and the Company each waive the right to institute a court action.
Executive and the Company understand that each is giving up his and its right to
a jury trial. The Arbitrator’s award and opinion shall be in writing and in the
form typically rendered in labor and employment arbitrations. Any such award
shall be deemed final and binding and may be entered in any state or federal
court of competent jurisdiction. The Company shall pay the fees associated with
the arbitration, as provided in Section 23. This Section 27 does not prohibit
either party from filing a claim with an administrative agency (e.g., the EEOC),
nor does it apply to claims for workers’ compensation or unemployment benefits,
or claims for benefits under an employee welfare or pension plan that specifies
a different dispute resolution procedure.

26. Representations of the Company. The Company represents and warrants that
(i) the execution and delivery of this Agreement has been duly authorized by the
Company, including action by the Board and Committee, (ii) the execution,
delivery and performance of this Agreement by the Company does not and will not
violate any law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document of the Company and (iii) upon the execution and
delivery of this Agreement by Executive, this Agreement shall be the valid and
binding obligation of the Company, enforceable in accordance with its terms.



--------------------------------------------------------------------------------

27. Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

28. Code Section 409A Compliance.

(i) If, at the time of Executive’s “separation from service” (within the meaning
of Code Section 409A), Executive is a “specified employee” (within the meaning
of Code Section 409A), the Company will not pay or provide any “Specified
Benefits” (as defined herein) until after the end of the sixth calendar month
beginning after Executive’s separation from service (the “409A Suspension
Period”). For purposes of this Agreement, “Specified Benefits” are any amounts
or benefits that would be subject to Section 409A penalties if the Company were
to pay or otherwise settle such amounts or benefits on account of Executive’s
separation from service in the manner prescribed by applicable plan, program,
arrangement, or agreement terms. Within 14 calendar days after the end of the
409A Suspension Period, Executive shall be paid a lump sum payment in cash equal
to any Specified Benefits delayed because of the preceding sentence, together
with interest on suspended cash payments for the period of delay at a rate not
less than the average prime interest rate published in the Wall Street Journal
on any day chosen by the Company during that period. Thereafter, Executive shall
receive any remaining payments or other benefits as if there had not been an
earlier delay.

(ii) This Agreement is intended to conform to Section 409A of the Code, and the
Company shall have complete discretion to interpret and construe this Agreement
and any associated documents in any manner that establishes an exemption from or
otherwise conforms them to the requirements of Section 409A. If, for any reason
including imprecision in drafting, any Plan provision does not accurately
reflect its intended establishment of an exemption from or compliance with Code
Section 409A), as demonstrated by consistent interpretations or other evidence
of intent (by the Company in its sole and absolute discretion), the provision
shall be considered ambiguous and shall be interpreted by the Company in a
fashion consistent herewith, as determined in the sole and absolute discretion
of the Company. The Company reserves the right (including the right to delegate
such right) to unilaterally amend this Agreement without the consent of
Executive in order to accurately reflect its correct interpretation and
operation, as well as to maintain an exclusion from the application of, or
compliance with, Code Section 409A.

(iii) To the extent needed to comply with Internal Revenue Code Section 409A,
expenses under Sections 6.1, 6.2, 24 or any other expense reimbursement
provisions of this Agreement or with Executive, must be reimbursed no later than
the end of the calendar year following the calendar year in which they were
incurred, Executive must request reimbursement at least thirty (30) days before
that deadline, and the right to reimbursement shall not be not subject to
liquidation or exchange for another benefit.

(iv) If Executive incurs any tax acceleration, penalties, or interest because of
a Section 409A violation, the Company shall pay those amounts and hold Executive
harmless from the economic effect of tax acceleration, and shall pay all taxes
and penalties on all such payments, unless the Company proposed a reasonable way
of preventing the Section 409A violation and Executive refused to agree to it.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
day and year first above written.

 

NOVATEL WIRELESS, INC. By:   /s/ Greg Lorenzetti Name:   Greg Lorenzetti Title:
  Director EXECUTIVE: /s/ Peter. V. Leparulo Peter V. Leparulo